DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 3-5 and 12-14 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 6-11, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/9/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT


FOR THE CLAIMS:

Claim 12.    (Currently Amended) The display panel motherboard of claim 1, further comprising a display element on a side of the flexible substrate away from the liquid-philicity adjustable layer.

Allowable Subject Matter
Claims 1 and 3-14 are allowed.

The following is an examiner’s statement of reasons for allowance of claims 1 and 6:
The prior art does not teach or suggest a display panel motherboard and method of manufacturing for a display panel comprising: a rigid substrate and a flexible substrate with a liquid-philicity adjustable layer therebetween; the liquid-philicity adjustable layer has a first liquid-philicity so that hydrophilic groups are formed at a surface of the liquid-philicity adjustable layer; the liquid-philicity adjustable layer has a second liquid-philicity so that hydrophobic groups are formed at the surface of the liquid-philicity adjustable layer and peeling off the flexible substrate from the rigid substrate, 
Regarding claims 3-5 and 7-14, these claims are allowed based on their dependence on the allowable independent claims 1 and 6 discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Yu et al. (US PG. Pub. 2016/0056297) discloses a metal oxide TFT with improved source/drain contacts and reliability.
Beteille et al. (US PG. Pub. 2006/0152137) discloses an electrically controllable light-emitting device and its electrical connection means.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469.  The examiner can normally be reached on M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  	 
/STEVEN T SAWYER/           Primary Examiner, Art Unit 2847